CUMMINGS, Circuit Judge
(concurring in part and dissenting in part).
On abstention grounds, I would affirm the judgment below as to (1) the application issues raised by the complaint discussed in note 1 of the majority opinion and (2) the question whether, subject to state court confirmation, the respective party chairmen or the Election Board members, or both, have the discretion to determine the qualifications or willingness to serve of the persons certified on the lists submitted by the respective party chairmen for election judgeships under Ill.Rev.Stats. (1971), ch. 46, § 14-3.1. Abstention is appropriate because this part of Article 14 of the Illinois Election Code has not been construed in any Illinois court and its terms are far from clear in particulars that go to the foundation of these portions of the complaint. Lake Carriers’ Association v. MacMullan, 406 U.S. 498, 92 S.Ct. 1749, 32 L.Ed.2d 257 (decided May 30, 1972); Jackson v. Ogilvie, 401 U.S. 904, 91 S.Ct. 642, 27 L.Ed.2d 803.
However, I must respectfully dissent from the majority disposition of that part of the complaint alleging as follows :
“13. In addition, and contrary to the mandatory provisions of the stat*260ute, defendants failed to publish or otherwise give notice of [substituted, non-emergency] names [of proposed election judges] submitted to the court. There was thereby no opportunity for any person to object to names later confirmed by the court. Defendants acknowledged such action (Exhibit B attached to and made a part of this complaint). Any such designation, as acknowledged by defendants were in violation of the requirement that defendants submit names from the lists submitted and violates the precinct designation requirement.”
If proved, this failure to publish the substituted, non-emergency names of proposed election judges prior to a hearing in the Circuit Court of Cook County would amount to a plain violation of § 14-5 of the statute. Failure of the Election Board to follow these notice procedures, which are clearly designed to insure fair elections, is a failure to afford due process of laws designed to protect the federal right that each voter’s rights be effective. Moore v. Ogilvie, 394 U.S. 814, 89 S.Ct. 1493, 23 L.Ed.2d 1. Since the presence of LEAP judges would serve as a balancing process to insure the effectiveness of voters’ rights, both plaintiffs, as voters in the forthcoming November 1972 election,* have alleged sufficient injury to state a claim under Section 1983 of the Civil Rights Act (42 U.S.C. § 1983). Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21 L.Ed.2d 24.
In my view, the judgment below should be affirmed on abstention grounds except as to the alleged failure to comply with the notice procedures in § 14-5. As to that ground, the judgment should be reversed and remanded for further proceedings.

 In addition to being a voter, plaintiff Carey is a candidate in that election, so that unfairness in the election process could also injure him qua candidate. Cf. Briscoe v. Kusper, 435 F.2d 1046 (7th Cir. 1971).